DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 11 are are objected to because of the following informalities:  In claim 5 the word “is” is misspelled as “(is”.  In claim 11 “0.1-0.6 mm” is misspelled as “0,1-0,6 mm”  .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,6,8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Platt in U.S. Patent No. 4,713,919 in view of Okamoto et al. in U.S. Patent Application Publication No. 2018/0068691. Platt discloses laser welding a T-shaped ceiling grid with a laser weld (element 33, see column 2, lines 33-44). Regarding claim 8, Platt (919) discloses having a bulb (element 52, see column 2, line 51). Platt does not disclose having two welding operations. Okamoto et al. teaches as shown in figures 7 and 11 two different welding .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Platt(919) in view of Okamoto et al. as applied to claim 1 above, and further in view of Platt in U.S. Patent Application Publication No. 2007/0277468. Platt teaches spot welds (element 40, see paragraph 34) that are considered to be “point welds” to make the seam. It would have been obvious to adapt Platt (919) in view of Okamoto et al. and Platt (468) to provide this as a known technique to make the seam.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Platt(919) in view of Okamoto et al. as applied to claim 1 above, and further in view of Ramsayer et al. in U.S. Patent Application Publication No. 2010/0282722. Ramsayer et al. teach laser welding with a beam moved at a speed of 60 m/min (see paragraph 24) that is within the recited range of claim 7 of 20-120 m/min. It would have been obvious to adapt Platt (919) in view of Okamoto et al. and Ramsayer et al. to provide this to more quickly weld during the first section.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Platt(919) in view of Okamoto et al. as applied to claim 1 above, and further in view of Lehane, Jr. et al. in U.S. Patent No. 7,516,585. Lehane, Jr. et al. teach using roll-forming techniques to form a grid-tee (see column 2, lines 22-26). It would have been obvious to adapt Platt in view of Okamoto et al. and Lehane, Jr. et al. to provide this as a known technique yielding predictable results (creation of a grid-tee).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Platt(919) in view of Okamoto et al. as applied to claim 1 above, and further in view of Tofts in U.S. Patent No. 5,896,724. Tofts teaches using a steel with a thickness of 0.55 mm (see column 2,lines 36-39) that can be roll formed for making a structural element. It would have been obvious to adapt Platt in view of Okamoto et al. and Tofts to provide this as a matter of engineering expediency depending upon the ceiling being supported.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Platt(919) in view of Okamoto et al. as applied to claim 1 above, and further in view of Kupec et al. in U.S. Patent Application Publication No. 2007/0175152. Kupec et al. (152) teach forming a bulb and a T-shape via lower oppositely extending flanges (See paragraph 2, lines 3-7). It would have been obvious to adapt Platt(919) in view of Okamoto et al. and Kupec et al. to provide this to form the bulb and the T-shape using well known techniques yielding predictable results (creation of a grid-tee and a bulb).
Response to Arguments
Applicant's arguments filed 26 October 2021 have been fully considered but they are not persuasive.  Newly cited Okamoto et al. in U.S. Patent Application Publication No. 2018/0068691 disclose seam welding different sections with different operations at different laser output and therefore different energy levels that change the width of the weld bead.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Milewski et al. in U.S. Patent No. 5,760,365 discloses narrow gap laser welding for deep penetration welds (see column 3, lines 5-7). Huemmer et al. in U.S. Patent No. 8,607,457 discloses laser welding with a gap to permit gaseous residues to prevent residues on the surface after laser welding (see column 4, lines 10-17).  Yasuyama et al. in U.S. Patent Application Publication No. 2014/0147693 discloses spaced seam welds (see paragraphs 29,137 and figure 7D). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761